. McICENNAN, Circuit Judge.
This case was once argued at great length before Cadwala-der, District Judge, in my absence, and although he at first entertained considerable doubt whether the objection of multifariousness was not well founded, he was after-wards convinced that the objection was untenable, and communicated his views to me. That fact would have great influence with me in determining a matter belonging to a branch of jurisprudence in which Judge Cad-walader was so pre-eminently skilled. But, after hearing the arguments of counsel, I must say that my own judgment concurs entirely with his in this matter. The rule is one of convenience. Defendants must not be oppressed by permitting the joinder of independent causes of action in one bill. This is the case where there is but one defendant, and he is sued for matters wholly distinct in their nature. But, as has been said, there is no absolutely unvarying rule upon the subject, and whether the bill is multifarious must * be determined in each case. Now, where the complainant, a judgment creditor, seeks the aid of a court of equity against his debtor, showing that by the latter’s fraud he is unable to proceed successfully at law, there is but one cause of action, the debtor may have put the property beyond his control by conveying it to many different hands. What matters it that each co-defendant was unaware of the details of the conduct of the other co-defendants, provided he united with the judgment debtor to defraud the complainant? Each separate fraudulent conveyance was part of the one general act complained of, and the complainant was bound to proceed against all the debtor’s property, it matters not in whom the nominal title might be, in one proceeding, if he could do so. The demurrers are overruled, and the defendants are ordered to answer in thirty days.